Citation Nr: 0521103	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia, left knee, with early degenerative arthritis, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
chondromalacia, right knee, with early degenerative 
arthritis, currently rated as 20 percent disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1959 to August 
1962 and March 1964 to August 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
veteran testified at a hearing at the RO in January 2002.  In 
September 2003, the Board remanded this case.  

In an October 2001 decision the RO granted the veteran an 
increase rating from 0 percent to 10 percent for both knees 
due the veteran's leg extension being limited to 10 degrees 
for both legs.  In a March 2005 decision the veteran was 
granted a separate 10 percent rating for each knee for 
painful or limited motion of a major joint or group of minor 
joints.  The veteran's knee disability is currently combined 
at 20 percent for both the right and left knee.


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia, left 
knee, with early degenerative arthritis is manifested by 
chronic pain, some swelling, and some limitation of motion.  

2.  The veteran's service-connected chondromalacia, right 
knee, with early degenerative arthritis is manifested by 
chronic pain, some swelling, some clicking, and some 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
chondromalacia, left knee, with early degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5260, 5261 
(2004). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
chondromalacia, right knee, with early degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5260, 5261 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2004 
RO letter have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in May 2001 
came before the veteran received notification of his right 
under the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the October 2001 statement 
of the case and the March 2004 RO letter regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The veteran submitted new evidence, while his claim 
was on appeal, indicating he understood his rights to produce 
evidence.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA medical examinations and opinions.  
Since the appellant was afforded a VA examination with 
opinion in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues. 

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected chondromalacia, left and 
right knee, with early degenerative arthritis warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected chondromalacia of the knees, 
with early degenerative arthritis has been rated by the RO 
under both the provisions of Diagnostic Code 5003 and 
Diagnostic Code 5261.  In this case, the RO granted the 
veteran a 10 percent rating under Diagnostic Code 5261 by 
analogy for each knee because his motion was limited by pain.  
Later, the RO granted the veteran a separate 10 percent 
rating for both knees under Diagnostic Code 5003 for painful 
or limited motion of a major joint or group of minor joints.  
Generally, arthritis under Diagnostic Code 5003 is rated "on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved."  
38 C.F.R. § 4.71a (Diagnostic Code 5003).  Either in the 
absence of a compensable rating under the related codes or in 
the absence of limitation of motion, the disability may be 
rated under 5003 alone.  The regulation does not intend 
separate ratings for both 5003 and the related joint 
limitation of motion Diagnostic Code.  Nonetheless, the RO 
has so granted the veteran a separate rating of 10 percent 
for 5261 and another rating of 10 percent for 5003.  

The highest rating under Diagnostic Code 5003 alone is 20 
percent, which the veteran is currently rated at for both 
knees.      

Under Diagnostic Code 5261, a rating of 10 percent is 
warranted where the leg's extension is limited to 10 degrees.  
A rating of 20 percent is warranted where the leg's extension 
is limited to 15 degrees.  A rating of 30 percent is 
warranted where the leg's extension is limited to 20 degrees.  
A rating of 40 percent is warranted where the leg's extension 
is limited 30 degrees.  A rating of 50 percent is warranted 
where the leg's extension is limited to 45 degrees.  
 
Under Diagnostic Code 5260, a rating of 0 percent is 
warranted where the leg's flexion is limited to 60 degrees.  
A rating of 10 percent is warranted where the leg's flexion 
is limited to 45 degrees.  A rating of 20 percent is 
warranted where the leg's flexion is limited to 30 degrees.  
A rating of 30 percent is warranted where the leg's flexion 
is limited to 15 degrees.

As will be detailed below, there is no evidence of ankylosis, 
instability, or malunion/nonunion of either of the veteran's 
knees.  Consequently, the Board need not consider any other 
Diagnostic Code related to the knee.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In July 2000 the veteran submitted a claim for an increased 
rating because he believed his disabilities had gotten worse.  
The veteran was given X-rays in July 2000 and a VA 
examination in August 2000.  At the exam, the examiner noted 
that the veteran had a normal gait and was able to toe walk 
and heel walk.  However, he was only able to achieve a 1/3 
squat because of knee pain and he had difficulty hopping.  
The examiner recorded that the veteran had knee pain upon 
discharge from active service.  At that time he was diagnosed 
with chondromalacia patella.  The veteran reported symptoms 
of pain and knee popping.  The veteran reported pain when he 
would bend and pain at night.  The examiner found that the 
veteran's knees do not swell, give way or lock.  The examiner 
noted that the veteran is able to walk, stand, and climb 
stairs without difficulty.  The X-rays revealed "slight 
narrowing of the medial joint compartments bilaterally," 
"some minimal osteophyte formation on the tibial spines as 
well as on the femoral notches," and "small osteophytes on 
the articular surfaces of the patella."  The radiologist 
determined that these findings indicated early degenerative 
arthritis.   

The veteran underwent another VA examination in March 2001.  
At the examination the veteran reported occasional swelling, 
pain, and clicking.  The veteran also reported some weakness 
and fatigability when he is in pain and he limps on the right 
when he rises in the morning.  Upon examination the examiner 
found a normal gait, no tenderness to palpation, and cruciate 
and collateral ligaments stable.  The examiner noted some 
clicking on the right knee but not on the left.  The McMurray 
test and internal and external torsion were negative.  There 
was no effusion.  The veteran's range of motion was 0 degrees 
of extension for both the left and right, right knee flexion 
was 127 degrees, left knee flexion was 125 degrees.  The 
examiner found that the veteran had anterior knee pain 
syndrome bilaterally, minimal DJD bilateral, and mild 
functional impairment in both knees.  The examiner opined 
that the functional impairment would be a loss of 10 degrees 
flexion on both knees.  

The veteran testified before a hearing at the RO in January 
2002.  At the hearing the veteran explained that his pain in 
his knees was worse.  The veteran testified that he self-
medicated with six Advils a day.  He testified that he had 
swelling, stiffness, popping, and clicking in both knees.  
The veteran testified that he was employed full time but he 
has avoided jobs that would cause him to walk long distances.  

The veteran was given another VA examination in March 2003.  
At the examination the veteran reported being in pain daily 
and swells at the end of the day.  The veteran reported that 
he can not walk very far without pain.  Upon examination, the 
examiner found the ambulation within normal limits.  The 
examiner found tenderness to palpation medially and laterally 
in both knees.  The examiner noted that cruciate and 
collateral ligaments were stable, no effusion, and no 
crepitation palpated on active motion.  The examiner stated 
that there was "no evidence on examination of any 
subluxation or lateral instability of either knee."  The 
examiner noted that "manual muscle strength major muscle 
groups 5/5 bilaterally and no fatigue."  The McMurray test 
and internal torsion on both knees was negative.  On the 
external torsion the veteran complained of pain medially and 
laterally on both knees.  The examiner determined that the 
veteran's range of motion was extension to zero, flexion to 
90 degrees for both right and left knees.  The examiner found 
"no evidence of additional functional loss due to pain, 
weakness, or fatigability, incoordination" for both knees.  
He also reiterated that there was no recurrent subluxation or 
lateral instability for either knee.  

The veteran is currently, rated at a combined 20 percent for 
each knee.  However, under Diagnostic Code 5260 or 5261 there 
is no medical evidence his range of motion is limited enough 
to even warrant a 10 percent rating.  The veteran's extension 
has been 0 degrees at each of the VA examinations and at the 
last VA exam his flexion was limited only to 90 degrees.  The 
veteran does have chronic pain, some swelling, degenerative 
arthritis with some limitation of motion.  The veteran's 
medical evidence is indicative of a 10 percent rating under 
Diagnostic Code 5003, but there is no evidence that his knees 
warrant a 20 percent rating or higher.  Nevertheless, the 
veteran has already been granted a 20 percent rating.  
Consequently, there is no medical evidence that he is 
entitled to a higher rating under any Diagnostic Code.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied as to both issues. 



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


